Citation Nr: 0213414	
Decision Date: 10/02/02    Archive Date: 10/10/02

DOCKET NO.  98-17 950A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for a ganglion 
cyst of the right wrist, currently evaluated as 
noncompensable.

2.  Entitlement to service connection for polyarthritis of 
multiple locations, to include both knees, both wrists, both 
ankles, both feet, and finger joints.

3.  Entitlement to service connection for traumatic arthritis 
of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1984 to April 
1988.  He had additional service in the Naval Reserve.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of September 1995 and July 
1996 by the Department of Veterans Affairs (VA) Regional 
Office (RO) at Columbia, South Carolina.  

The claim of entitlement to service connection for 
polyarthritis that has been perfected for appeal encompassed 
the issue of service connection for right knee arthritis.  
However, the Board has determined that whereas the 
polyarthritis claim requires more development in general, the 
particular issue of entitlement to service connection for 
right knee arthritis may be decided now.  Hence, the Board 
has stated the latter claim separately.


FINDING OF FACT

The veteran has arthritis of the right knee that was found by 
the service department to have developed incident to trauma 
incurred in the line of duty.


CONCLUSION OF LAW

The veteran's current arthritis of the right knee was 
incurred or aggravated during active service.  38 U.S.C.A. 
§§  101(22)-(24), 1110, 1132 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303 (2001); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West Supp. 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

i.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), see 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West Supp. 2001), (the VCAA), 
enacted November 9, 2000, contains extensive provisions 
potentially affecting the adjudication of claims pending 
before VA as of that date.

The statute significantly heightens what were VA's duties 
under former law to assist the claimant in development of 
evidence, and to provide the claimant with certain notices, 
pertinent to the claim, and it requires that these duties be 
fulfilled before the claim is adjudicated.  New regulations 
have been promulgated implementing the statute.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical and lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103; 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(b)).  
Specific guidelines concerning the content of this notice are 
found in the implementing regulations.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).

The VCAA and the implementing regulations require VA to make 
reasonable efforts to obtain records pertinent to the claim, 
and if the records could not be secured, to so notify the 
claimant.  38 U.S.C. A. § 5103A; 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(c) (1)-
(3)).  The implementing regulation prescribes the content of 
the notice that VA must give to a claimant if it is unable to 
obtain the records in question.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(e)).  

Furthermore, when the records in question are in the custody 
of a federal department or agency, the VCAA and the 
implementing regulations require VA to continue to try to 
obtain them until it has been successful unless it is 
reasonably certain that they do not exist or that further 
efforts to obtain them would be futile.  38 U.S.C. A. 
§ 5103A; 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c) (2)).

In addition, the VCAA requires VA to supply a medical 
examination or opinion when such is necessary to make a 
decision on a claim for compensation.  38 U.S.C.A. § 5103(A); 
see also 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(4)).

As the Board is granting service connection for arthritis of 
the right knee disability, it finds it unnecessary to review 
here whether the RO's development of this claim complied with 
the requirements of the new law.

Because the Board is granting service connection for the 
claimed disability, additional assistance is not needed to 
substantiate the claim, see 38 U.S.C.A. § 5103A(a)(2), nor, 
therefore, would additional notice concerning the claim be 
required.

ii.  Service connection for arthritis of the right knee

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 38 C.F.R. § 
3.303.  In every case, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

That a disease or injury was incurred during service may be 
established for VA purposes by a line-of-duty determination 
by the service department.  A service department finding that 
injury or disease was incurred or aggravated in line of duty 
will be binding on VA unless it is patently inconsistent with 
the requirements of laws administered by VA.  38 C.F.R. § 
3.1(m) (2001).  However, VA is not bound by a service 
department determination that a disease or injury was not 
incurred or aggravated in line of duty.  

A relationship between an injury or disease shown to been 
incurred or aggravated during service and the disability for 
which benefits are claimed may be demonstrated under 
principles of chronicity of disease during service.  When the 
evidence shows that a veteran developed a chronic disease 
during service and manifests the same chronic disease after 
service, the post-service condition will be service connected 
however remote from the time of service unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation of joint pain, any abnormality of 
heart action or heart sounds, any urinary findings of casts, 
or any cough, in service will permit service connection of 
arthritis, disease of the heart, nephritis, or pulmonary 
disease, first shown as a clear-cut clinical entity at some 
later date.  Rather, for a showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time that the 
veteran had the disease, as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).

The veteran filed a claim of entitlement to service 
connection for polyarthritis in July 1996.  His statement of 
claim indicated that the polyarthritis for which he sought 
compensation included arthritis of the right knee.  The 
United States Court of Appeals for the Federal Circuit has 
held that VA may reasonably interpret the statutes providing 
for payment of compensation for service-connected disability 
as containing a requirement that a disability be present at 
the time of the claim for benefits (or other potential 
effective date of grant) as opposed to merely indicated 
during service.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C.A. § 1131); Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998) (38 U.S.C.A. § 1110).  Here, the evidence 
shows that at the time that he filed his claim, the veteran 
had a diagnosis of arthritis in various joints, including 
that of the right knee.  For example, private medical records 
dated in 1995 and 1996 reflect that the veteran was being 
treated for inflammatory arthritis the manifestations of 
which included pain and swelling in both knees.  VA medical 
records dated in 1997 note the presence of arthritis in both 
knees.

Medical records documenting a diagnosis of arthritis of the 
right knee also include a service medical record created in 
March 1996 while the veteran was performing service in the 
Reserve.  It is suggested in that medical report that 
arthritis of the right knee appeared after it was traumatized 
while the veteran was performing strenuous tasks while on 
duty.  Dated later in March 1996 is a report of a line-of-
duty determination made by the Department of the Navy.  It is 
found in this report that the veteran injured his right knee 
on March 9, 1996 while performing Reserve duty and has 
acquired a diagnosis of "arthritis."  It is concluded in 
the report that the arthritis of the right knee arose in the 
line of duty.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant. 38 C.F.R. § 
3.102 (2001).  Thus, a claim for VA benefits will be granted 
unless a preponderance of the evidence of record weighs 
against it.  38 U.S.C.A. § 5107(b).

This evidence is sufficient to support a finding of service 
connection be granted for arthritis of the right knee.  The 
evidence shows that during his Reserve service, the veteran 
was found to have manifested a condition, arthritis, of the 
right knee considered by VA to be chronic, see 38 C.F.R. 
§ 3.303(b), and that the service department determined that 
the condition was caused or aggravated by trauma received in 
the line of duty.  Medical reports demonstrate that the 
veteran was manifesting arthritis of the right knee when he 
filed his claim of entitlement to service connection.  When, 
as here, service in the reserve or national guard is 
presented, "active military, naval or air service" 
encompasses any period of such service (regardless of whether 
it represents active duty for training (ACDUTRA) or inactive 
duty training (INACDUTRA)) if the individual performing the 
service is disabled from an injury that was incurred or 
aggravated during the service.  38 U.S.C.A. §§ 101(22)-(24), 
1110.  Accordingly, as no legal condition is unsatisfied in 
this case and the evidence of record does not weigh against 
the claim, the Board will grant service connection for 
arthritis of the right knee.


ORDER

Service connection for arthritis of the right knee is 
granted.


REMAND

i.  Issuance of statements of the case

In a March 2000 rating decision, the RO denied a claim of 
entitlement to service connection for lupus.  In January 
2001, the veteran submitted a VA Form 21-4138, Statement in 
Support of Claim, in which he said that he disagreed with the 
March 2000 determination and desired that his claim be 
reviewed by the Board if not granted by the RO.

In a March 2002 rating decision, the RO denied a claim of 
entitlement to an increased evaluation of service-connected 
mechanical low back pain and claims of entitlement to service 
connection for pseudofolliculitis barbae, status post total 
right hip arthroplasty as a result of avascular necrosis, 
avascular necrosis of the left hip, a right shoulder 
condition, and a left shoulder condition, respectively.  In 
June 2002, the veteran submitted a VA Form 21-4138, Statement 
in Support of Claim, in which he said that he disagreed with 
the March 2002 determination and desired that his claims be 
reviewed by the Board if not granted by the RO.  

The January 2001 and June 2002 submissions by the veteran 
constituted timely notices of disagreement with the March 
2000 and March 2002 rating decisions, respectively.  
38 C.F.R. §§ 20.201, 20.302 (2001).

However, the RO has not issued a statement of the case (SOC) 
in response to either of the notices of disagreement.  Thus, 
the claims in concern must be remanded for the RO to provide 
statements of the case to the veteran and his representative.  
38 U.S.C.A. § 7105 (West 1991); see Manlincon v. West, 12 
Vet. App. 238 (1999).

The veteran is hereby advised that the Board will exercise 
appellate jurisdiction over a claim only if after receiving 
an SOC, he files a timely substantive appeal of the decision 
on the claim that complies with the provisions of 38 U.S.C.A. 
§ 7105.

Before issuing the SOC's, the RO should assure that it 
performed all of the evidentiary development and provided all 
notices required under the VCAA and its implementing 
regulations.  As the claims set forth below were pending 
before VA as of the date of enactment of the VCAA, the new 
statute and its implementing regulations apply to their 
development.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West Supp. 2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).

ii. Personal hearings

Also, there are due process considerations, specifically, the 
right to a personal hearing on appeal, that must be observed 
on remand.  In a VA Form 9, Appeal to Board of Veterans' 
Appeals, that he submitted in November 1998 to perfect his 
appeal of the issue of entitlement to an increased evaluation 
of the ganglion cyst of the right wrist, the veteran 
requested a personal hearing on "systemtic arthritis."  On 
the basis of the medical evidence of record documenting 
diagnoses of lupus-related arthritis, the Board construes 
this to be a request for a hearing on the claim of 
entitlement to service connection for lupus.  In a VA Form 9, 
Appeal to Board of Veterans' Appeals, that he submitted in 
December 1996 to perfect his appeal of the issue of 
entitlement to service connection for polyarthritis, the 
veteran requested a personal hearing on that issue.  The 
hearings have not, however, taken place, and there is no 
indication that the RO offered him an opportunity to present 
testimony.  Hence, to ensure due process of law, the veteran 
must be offered these personal hearings before his perfected 
appeals are adjudicated.  8 C.F.R. § 20.700 (2001).


ii.  Additional development of claims concerning 
polyarthritis
and ganglion cyst of the right wrist

Newly enacted regulations permit the Board to undertake some 
development on its own.  67 Fed. Reg. 3,099-3,105 (Jan. 23, 
2002) (effective Feb. 22, 2002).  However, since the matter 
must be remanded for the accomplishment of personal hearings, 
the Board finds that it would be more efficient for the RO to 
perform all other additional development as well.  Piecemeal 
litigation is an "undesirable specter" to be avoided.  
Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990); Cf. 
Flanagan v. United States, 465 U.S. 259, 263-64 (1984); 
Firestone Tire & Rubber Co. v. Risjord, 449 U.S. 368, 373-74 
(1981).

The claim of entitlement to service connection for 
polyarthritis also must be developed in ways other than 
providing the veteran with the opportunity to have personal 
hearing.  The RO denied this claim on the ground that 
arthritis was not shown in the service medical records 
covering the veteran's active duty and was not manifested 
until several years after the veteran's discharge from active 
duty in April 1988.  However, in so determining, the RO 
disregarded the possibility that service connection for 
polyarthritis might be available on the basis of the 
veteran's service in the Reserve.

Service medical and personnel records present in the claims 
file pertaining to the veteran's Reserve service, although 
scant, document findings of arthritis.  Indeed, in a Finding 
of Physical Disqualification dated in January 1997, the 
Department of the Navy determined that the veteran should be 
discharged from the Naval Reserve because of both lupus-
related multiple joint pain and a "history of 
polyarthritis."

Service connection can be awarded for disability resulting 
from performance of "active military, naval or air 
service."  When the service in question does not represent 
"active duty," see 38 U.S.C.A. §§ 101(21) (West 1991), but 
instead represents reserve and/or national guard duty, 
particular definitions of "active military, naval or air 
service" are to be observed.  "Active military, naval or 
air service" includes any active duty for training (ACDUTRA) 
if the individual performing the service is disabled from an 
injury or disease incurred or aggravated during the service.  
Inactive duty training (INACDUTRA) may qualify as "active 
military, naval or air service" only if the individual is 
disabled from an injury incurred or aggravated during the 
INACDUTRA.  38 U.S.C.A. §§ 101(22)-(24), 1110.  Therefore, 
the periods and nature of the service of a claimant, if other 
than "active duty," bear directly on, and may limit, his 
entitlement to service connection for a current disability.  
Because reserve and national guard service are by definition 
episodic, careful review of the periods of service is 
required to assess whether there has been demonstrated in-
service incurrence or aggravation of injury or disease and a 
specific link between the in-service condition and the 
claimed current disability.  Furthermore, because entitlement 
to service connection may also depend on whether the service 
constituted ACDUTRA or INACDUTRA, a careful review of the 
nature of the service performed during each period may also 
be required.  See McManaway v. West, 13 Vet. App. 60 (1999).

In this case, although some information concerning the 
general time frame of some of the veteran's Reserve service 
is of record, additional service personnel records are needed 
to verify each and every period of service and to identify 
the nature of the service during each period.  As well, the 
veteran's complete service medical records for each period of 
service, whether constituting ACDUTRA or INACDUTRA, must be 
secured.  

This development, to secure records pertinent to the claim, 
is required by the VCAA and its implementing regulations.  
See 38 U.S.C. A. § 5103A; 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)(1)-(3)).  
The Board notes that when the records in question are in the 
custody of a federal department or agency, the VCAA and the 
implementing regulations require VA to continue to try to 
obtain them until it has been successful unless it is 
reasonably certain that they do not exist or that further 
efforts to obtain them would be futile.  38 U.S.C. A. 
§ 5103A; 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(2)).  Appropriate notice 
must be provided to the claimant if VA is unable to obtain 
certain records.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(e)).

The current medical evidence of record does not adequately 
address the question whether there is a medical nexus between 
the veteran's current arthritis disability and any disease or 
injury manifested during, or with respect to, a period of 
Reserve service, to include whether arthritis was manifested 
to a compensable degree within a one-year period following 
separation after at least 90 continuous days of "active 
service."  See 38 C.F.R. §§ 3.307, 3.309 (2001).  A VA 
medical examination therefore is required for a decision on 
the claim, and one should be obtained by the RO.  See 
38 U.S.C.A. § 5103(A); 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)(4)).

The Board finds that additional development is also required 
to substantiate the claim of entitlement to an increased 
evaluation for a ganglion cyst of the right wrist.  
Specifically, the medical evidence currently of record is not 
sufficiently complete to permit decision of this issue.

At a personal hearing held at the RO in August 1999 in 
connection with the claim, the veteran testified that he 
experienced pain when using his right wrist to lift objects, 
write, drive, or perform other functions.  He indicated that 
his right hand was his major hand. 

In August 2000, a VA examination was conducted in connection 
with the claim for an increased evaluation of a ganglion cyst 
of the right wrist.  The examiner found that the veteran had 
limitation of flexion of the right wrist but, because the 
ganglion cyst was not in evidence, delivered an impression of  
"[r]ight ganglion cyst, currently not apparent on exam."  
The impression also noted that the veteran diagnosis of 
systematic lupus erythematosus with cutaneous involvement, 
and it confirmed that diagnoses.  The impression noted that 
dermatological disorders were found during the examination 
and were to be associated with the lupus.

The veteran's right ganglion cyst has been evaluated by the 
RO under Diagnostic Codes 5020 and 7819 and found to be 
noncompensable.  Diagnostic Code 5020 concerns synovitis.  
However, it is provided that synovitis is to be rated on 
limitation of motion the affected parts as degenerative 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5020, 
5024 (2001).  Limitation of motion of the wrist is rated 
under Diagnostic Code 5215.  A sole rating of 10 percent for 
the major wrist is provided for dorsiflexion that is less 
than 15 degrees and palmar flexion that is limited in line 
with the forearm.  

Diagnostic Code 7819 concerns new benign growths of the skin.  
It provides that such conditions are to be rated under 
Diagnostic Code 7806 as eczema.  Under Diagnostic Code 7806, 
eczema is evaluated on the basis of such effects as 
exudation, itching, and disfigurement and the extent of the 
skin surface affected.

In addition to these considerations, VA regulations provide 
that functional loss will be considered in evaluating 
disabilities on the basis of limitation of motion.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59 (2001).  VA should obtain 
examinations in which it has been determined whether the 
disability was manifested by painful motion, weakened 
movement, excess fatigability, or incoordination.  These 
determinations should, if feasible, to be expressed in terms 
of the degree of additional loss of range of motion.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

The August 2000 VA examination is inadequate for rating 
purposes because it does not make findings that fully address 
these rating criteria and principles.  Under the VCAA and its 
implementing regulations, an examination containing findings 
sufficient to enable a decision on the claim must be secured.  
See 38 U.S.C.A. § 5103(A); 66 Fed. Reg. 45,620, 45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)(4)).  An 
examination report is inadequate for rating purposes must be 
rejected.  38 C.F.R. § 4.2 (2001).

Because additional development of the claims concerning 
polyarthritis and ganglion cyst of the right wrist will be 
undertaken, the RO should consider whether the veteran and 
his representative should be provided with additional notice 
identifying any information and any medical and lay evidence 
that is necessary to substantiate each claim.  See 
38 U.S.C.A. § 5103; 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).  Specific 
guidelines concerning the content of this notice are found in 
the implementing regulations.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).

Accordingly, this case is REMANDED, in part, for the 
following development by the RO:

1.  Ensure that for each claim remanded, 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 and its 
implementing regulations, in addition to 
that specifically requested below, is 
completed.  In particular, the RO must 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act, 
see 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107, 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), are 
satisfied.

2.  Issue a statement of the case on the 
issues of entitlement to an increased 
evaluation of service-connected 
mechanical low back pain and of 
entitlement to service connection for 
pseudofolliculitis barbae, status post 
total right hip arthroplasty as a result 
of avascular necrosis, avascular necrosis 
of the left hip, a right shoulder 
condition, and a left shoulder condition, 
respectively, and advise the veteran and 
his representative of the steps necessary 
to perfect an appeal as to that issue.

3.  Schedule a personal hearing on the 
claim of entitlement to service 
connection for lupus if, after receiving 
a statement of the case, the veteran 
files a timely substantive appeal.

4.  Schedule a personal hearing on the 
claim of entitlement to service 
connection for polyarthritis.

5.  Obtain service personnel records 
documenting, and take appropriate action 
to verify, each and every period of the 
appellant's military service in the 
United States Naval Reserve and the 
nature of such service, including the 
exact periods of any ACDUTRA and/or 
INACDUTRA performed.  Also, the RO must 
attempt to obtain all service medical 
records for such verified periods of 
service, including reports of entrance, 
separation, and periodic physical 
examinations not currently in the claims 
file.

If, after making reasonable efforts, the 
RO is unable to obtain any records 
sought, it must notify the veteran and 
his representative and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the 
claim, including, but not limited to, 
notice that VA will decide the claim 
based on the evidence of record unless 
the claimant submits the records VA was 
unable to obtain; and (d) inform the 
appellant that he is ultimately 
responsible for providing the evidence.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. 
§ 3.159(e)).  The veteran must then be 
given an opportunity to respond.  Efforts 
to obtain records in the custody of a 
federal department or agency must 
continue until it is reasonably certain 
that such records do not exist, or that 
further efforts to obtain those records 
would be futile.  Should the RO reach 
either or both conclusions, it must so 
notify the veteran and his 
representative.

6.  After the above-requested development 
has been completed, provide the veteran 
with a VA examination to determine the 
nature and etiology of his current 
polyarthritis.  All pertinent 
symptomatology, findings, and diagnoses 
should be reported in detail.  The claims 
file must be made available to and be 
reviewed by the examiner prior to the 
requested examination, and the 
examination report should reflect that 
such a review was made.

The RO should furnish the examiner with a 
written summary of the dates of each 
period of Reserve service (regardless of 
whether it has been determined to be 
ACDUTRA or INACDUTRA) performed by the 
veteran and the dates of his active duty 
period of service.

The examiner should express an opinion as 
to whether it is as likely as not that 
any arthritis identified during the 
examination had its onset during a period 
of service or was manifested to a 
compensable degree within one year after 
a period of service.  A rationale for the 
opinion should be stated in the 
examination report.

7.  Provide the veteran with VA 
orthopedic and dermatological 
examinations to determine the current 
manifestations and severity of his 
ganglion cyst of the right wrist.  
Furnish the orthopedic examiner with a 
copy of the text of Diagnostic Code 5215, 
concerning limitation of motion of the 
wrist, and the dermatological examiner 
with a copy of the text of Diagnostic 
Code 7806, concerning eczema.  Request 
each examiner to include in the 
examination report specific findings that 
address the criteria stated in the 
respective Diagnostic Codes.  In 
addition, request the orthopedic examiner 
to comment on whether the right wrist 
ganglion cyst is productive of limitation 
of function, to include painful motion, 
weakened movement, excess fatigability, 
or incoordination, and also to express 
this determination, if feasible to do so, 
in terms of loss or additional loss of 
normal range of motion.  

Request that in the examination report, 
each examiner explicitly distinguish 
between symptomatology that is attributed 
to the ganglion cyst of the right wrist 
and symptomatology that is attributed to 
any other condition with which the record 
shows the veteran has been diagnosed, to 
include systematic lupus erythematosus 
with cutaneous involvement and arthritis.  
Request that if the examiner finds that 
the distinction cannot be made, he or she 
so report.

A rationale for each opinion should be 
stated in the examination report

8.  Readjudicate the claims of 
entitlement to service connection for 
polyarthritis and to an increased 
evaluation for ganglion cyst of the right 
wrist.  If a claim remains denied, 
provide the veteran and his 
representative with a supplemental 
statement of the case and allow them an 
adequate opportunity to respond.

Thereafter, matter should be returned to the Board for 
appellate review if otherwise in order.  By this REMAND Board 
intimates no opinion, either legal or factual, concerning the 
ultimate disposition warranted in this case.  No action is 
required of the veteran until he receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



